In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                   ________________________

                                       No. 07-19-00181-CV
                                   ________________________


                              IN THE INTEREST OF P.M., A CHILD


                             On Appeal from the 223rd District Court
                                        Gray County, Texas
                   Trial Court No. 39,143; Honorable Jack M. Graham, Presiding


                                              June 26, 2019

                                 MEMORANDUM OPINION
                        Before QUINN, C.J., and PIRTLE and PARKER, JJ.


        Pending before this court is the Motion to Dismiss Appeal filed by Appellant, C.V.,

an intervenor in the underlying proceeding to terminate the parental rights existing

between M.M., a presumed father, and P.M.1 Without passing on the merits of the appeal,

C.V.’s motion is granted2 and the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).



       1 To protect the privacy of the parties, we refer to them by their initials. See TEX. FAM. CODE ANN.

§ 109.002(d) (West Supp. 2018). See also TEX. R. APP. P. 9.8(b).
        2 We invoke Appellate Rule 2 to suspend the operation of Appellate Rule 9.5(d) as C.V.’s motion
to dismiss did not contain proof of service or a certificate of service. See TEX. R. APP. P. 2; 9.5(d), (e).
Having dismissed this appeal at C.V.’s request, no motion for rehearing will be entertained

and our mandate will issue forthwith.




                                                 Per Curiam




                                            2